Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The After Final Amendment filed 13 June 2022 and entered with this action has incorporated former allowable claim 7 into independent claims 1 and 17.  
There is no Prior Art that suitably discloses or teaches the particular arrangement of having 2+ liquid proppant mixtures with differing average particle sizes which are diluted by a fluid to produce a fracturing fluid having a second proppant concentration that is conveyed to 2+ wellbores simultaneously.  While each of these elements appears known in the art (e.g., Garcia 2012/0111565; Hughes 2010/0046316; and McNeel 2007/0125543 as in CTNF mailed 13 December 2021 and CTFR mailed 6 April 2022), the Prior Art does not appear to teach the dilution means in a way that would be naturally compatible with 2+ liquid proppant mixtures.  Rather, it would require further adaptation of the Prior Art beyond the mere assembly of known elements.  In contrast, the current disclosure provides the dilution means compatible with 2+ liquid proppant mixtures, as in Fig. 2 (and especially [0012]-[0018]).  Accordingly, only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674